NORCOTT, J.,
dissenting. I agree with parts I and III of the majority opinion, and generally with its exposition of the relevant first amendment law principles in part II. I do not agree, however, that, in light of those principles, summary judgment should be granted in *808favor of the defendants. In my view, the evidence before us gives rise to an issue of fact regarding whether the application of General Statutes § 7-284 in this case was “ ‘justified, without reference to the content [of the music to be performed at the concert]’ (emphasis in original) Renton v. Playtime Theatres, Inc., 475 U.S. 41, 48, 106 S. Ct. 925, 89 L. Ed. 2d 29 (1986); which determination is a critical component of the ultimate question whether § 7-284 as applied violated the plaintiffs first amendment rights. I believe, therefore, that the proper course is to reverse the trial court’s grant of summary judgment in favor of the plaintiff, to deny the defendants’ motion for summary judgment, and to remand the case to the trial court for further proceedings. Accordingly, I respectfully dissent.
“The standards governing our review of a trial court’s decision to grant a motion for summary judgment are well established. ‘Practice Book § 384 provides that summary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.’ ” Miller v. United Technologies Corp., 233 Conn. 732, 744-45, 660 A.2d 810 (1995). “ ‘Issue of fact’ encompasses not only evidentiary facts in issue but also questions as to how the trier would characterize such evidentiary facts and what inferences and conclusions it would draw from them.” United Oil Co. v. Urban Redevelopment Commission, 158 Conn. 364, 379, 260 A.2d 596 (1969). “ ‘A material fact’ is simply a fact which will make a difference in the result of the case . . . .” Yanow v. Teal Industries, Inc., 178 Conn. 262, 268, 422 A.2d 311 (1979). Summary judgment “is appropriate only if a fair and reasonable person could conclude only one way. . . . The movant must show that it is quite clear what the truth is, and that excludes any real doubt as to the existence of any genuine issue *809of material fact. ... [A] summary disposition . . . should be on evidence which a jury would not be at liberty to disbelieve and which would require a directed verdict for the moving party. ... [A] directed verdict may be rendered only where, on the evidence viewed in the light most favorable to the nonmovant, the trier of fact could not reasonably reach any other conclusion than that embodied in the verdict as directed.” (Citations omitted; internal quotation marks omitted.) Miller v. United Technologies Corp., supra, 751-52. “[S]ummary judgment procedure is particularly inappropriate where the inferences which the parties seek to have drawn deal with questions of motive, intent and subjective feelings and reactions.” (Internal quotation marks omitted.) Batick v. Seymour, 186 Conn. 632, 646-47, 443 A.2d 471 (1982). “The burden of proof is on the moving party and the standards of summary judgment are strictly and forcefully applied.” Miller v. United Technologies Corp., supra, 751.
On appeal, the defendants claim that § 7-284 as applied to the plaintiff is a valid time, place and manner regulation. It is well established that expression protected by the first amendment, which concerts are; Ward v. Rock Against Racism, 491 U.S. 781, 790, 109 S. Ct. 2746, 105 L. Ed. 2d 661 (1989); may be subjected to reasonable time, place and manner restrictions. Id., 791; Renton v. Playtime Theatres, Inc., supra, 475 U.S. 47; Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293, 104 S. Ct. 3065, 82 L. Ed. 2d 221 (1984). The first step in determining whether such a restriction is valid is to determine whether it is “content-neutral” or “content-based.” A regulation is content-neutral if it is “ 'justified without reference to the content of the regulated speech.’ ” (Emphasis in original.) Renton v. Playtime Theatres, Inc., supra, 48, quoting Virginia Pharmacy Board v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 771, 96 S. Ct. 1817, 48 L. *810Ed. 2d 346 (1976). The “secondary effects” of speech are considered content-neutral justifications for regulation; Renton v. Playtime Theatres, Inc., supra, 47-48; however, a listener’s “emotive” reaction to speech, such as a crowd’s hostile reaction to a controversial demonstration, is not considered such a “secondary effect.” Forsyth County v. Nationalist Movement, 505 U.S. 123, 134, 112 S. Ct. 2395, 120 L. Ed. 2d 101 (1992); Boos v. Barry, 485 U.S. 312, 321, 108 S. Ct. 1157, 99 L. Ed. 2d 333 (1988). A content-neutral time, place and manner restriction may be upheld if it is designed to serve a substantial governmental interest and does not unreasonably limit alternative avenues of communication. Renton v. Playtime Theatres, Inc., supra, 47. Content-based restrictions, however, are presumptively invalid and may be upheld only if necessary, and narrowly drawn to serve a compelling governmental interest. Boos v. Barry, supra, 321.
The defendants argue that the undisputed facts demonstrate that in applying § 7-284 to the plaintiff, then commissioner of public safety, Bernard Sullivan, relied on only content-neutral justifications, and that because the statute is designed to serve a substantial governmental interest and does not unreasonably limit alternative means of communication, it therefore constitutes a valid time, place and manner restriction as applied to the plaintiff. The plaintiff argues to the contrary that the undisputed facts demonstrate that Sullivan’s application of § 7-284 was based on the content of the music to be performed and that it cannot survive the strict scrutiny applicable to a content-based regulation. Although I agree with the defendants and with the majority that certain undisputed facts before us require the conclusion that Sullivan, in assigning police services to the concert, relied on several content-neutral factors; see part IIA of the majority opinion; I am not persuaded, in light of other evidence in the record, that there is *811no genuine factual issue as to whether, and if so, to what extent, his decision also rested on a content-based justification, namely, his predictions regarding the effect of the content of the music on the crowd.1
The evidence that raises this question is the admission by the defendants that “the decision to assign police at the Palace Cafe’s 2 Live Crew concert took into account the nature of the music and the content of the lyrics, insofar as the nature and content might provoke or incite the crowd and thereby cause public safety concerns.” The trial court made no express finding regarding the import of this admission.2 The majority, emphasizing the word “might” in the admission, concludes that it may be read to mean that, although Sullivan considered the content of the music and its effect on the crowd, he did not actually rely on that concern in making his assignment of police to the concert and, therefore, the admission does not defeat summary judgment for the defendants. See footnote 12 of the majority opinion. While I agree that a reasonable trier of fact could construe the admission this way, I do not believe that it is the only reasonable interpretation of it. The admission could also reasonably be con*812straed to mean that Sullivan based his determination of the police services “necessary or required” at the concert on what he determined was a potential for the lyrics to incite the crowd to behavior that might jeopardize the public safety, which would not constitute a content-neutral secondary effect of the music.3 At the summary judgment stage, where a trier of fact reasonably could reach more than one conclusion on a material issue of fact, the proper coruse for the court is not to resolve the issue by choosing among the conclusions reasonably supported by the evidence, but, instead, to deny summary judgment. See LaFond v. General Physics Services Corp., 50 F.3d 165, 174 (2d Cir. 1995) (trial court should not resolve ambiguities or draw inferences in favor of movant for summary judgment); T.S. v. Ridgefield Board of Education, 808 F. Sup. 926, 929 (D. Conn. 1992) (in determining whether there are unresolved issues of material fact to be tried at summary judgment stage, “ ‘all reasonable inferences and any ambiguities are drawn in favor of the non-moving party’ ”); Yanow v. Teal Industries, Inc., supra, 178 Conn. 269 (function of court in ruling on summary judgment is only to determine whether genuine issue as to material fact exists, not to decide it if it does); United Oil Co. v. Urban Redevelopment Commission, supra, 158 Conn. 379 (noting that where inferences other than those drawn by trial court were permissible, genuine issue existed as to ultimate facts). Because I believe that the evidence presents a genuine issue of material fact, namely, whether, and to what extent, the application of § 7-284 to the plaintiff rested on a content-based justification, I would deny summary judgment and *813remand the case for further proceedings. Accordingly, I respectfully dissent.

 Whether the application of § 7-284 to the plaintiff was justified without reference to the content of the music is clearly a material issue, for I am not convinced, and the majority does not suggest that, if § 7-284 was applied in a content-based manner, it would survive strict scrutiny.


 The trial court concluded that § 7-284, “as applied in the present case, is a content-based regulation.” Its conclusion appears to have been based on Sullivan’s having considered intelligence reports discussing the behavior of crowds at 2 Live Crew concerts in other cities. The majority points out, however, and I agree, that not every regulation aimed at audience behavior is content-based. Such a consideration is content-based only if the targeted audience behavior, the cost of controlling which is to be passed on to the speaker or promoter, is related to the message conveyed in the protected speech. See part IIA of the majority opinion. I agree with the majority that there is no indication that Sullivan’s concern with audience misbehavior drawn from the intelligence reports was related to the audience’s reaction to messages conveyed in the music.


 I do not agree with the dissenting opinion of Justice Katz that the fact that Sullivan consulted the content of the lyrics is sufficient to render the statute as applied content-based, regardless of whether he formed and relied on any predictions as to the effect of the content on the crowd in assigning police services to the concert.